Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,041,901 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin J. Huser on February 11, 2021.

The application has been amended as follows: 

In the claims:

1. 	(Currently Amended)	A plurality of biosensors, comprising:
at least a first biosensor and a second biosensor each including:
a capillary chamber including an inner side wall;
a working electrode including an effective working electrode portion positioned within the capillary chamber, the effective working electrode portion defining an effective 
the working electrode neck includes a working electrode neck width and the working electrode neck width is reduced relative to an average width of the first working electrode portion;
the working electrode neck extends out of the capillary chamber and a remainder of the effective working electrode portion is positioned entirely in the capillary chamber; and 
the inner side wall is positioned along the working electrode neck; and
a counter electrode including an effective counter electrode portion positioned within the capillary chamber, the effective counter electrode portion defining an effective counter electrode area exposed to the capillary chamber and including a first counter electrode portion and a counter electrode neck extending from the first counter electrode portion, wherein:
the counter electrode neck extends out of the capillary chamber and a remainder of the effective counter electrode portion is positioned entirely in the capillary chamber; 
the inner side wall is positioned along the counter electrode neck; and 
the counter electrode neck includes a counter electrode neck width, and the working electrode neck width is less than the counter electrode neck width;
	wherein relative positioning of the inner side wall along the working electrode neck in the first biosensor is different than relative positioning of the inner side wall along the working electrode neck in the second biosensor, and a ratio between the effective counter electrode area and the effective working electrode area in the first biosensor corresponds to a ratio between the effective counter electrode area and the effective working electrode area in the second biosensor. 

2.	(Currently Amended)	The plurality of biosensors of claim 1, wherein 

3.	(Cancelled)	

4.	(Previously Presented)	The plurality of biosensors of claim 1, wherein the effective working electrode area is different than the effective counter electrode area.

5.	(Previously Presented)	The plurality of biosensors of claim 1, wherein the working electrode neck width is no more than one-half of the counter electrode neck width.

6.	(Previously Presented)	The plurality of biosensors of claim 1, wherein the capillary chamber includes an open first end, a closed second end defined by the inner side wall, and a pair of lateral sidewalls extending between the open first end and the closed second end.

7.	(Previously Presented)	The plurality of biosensors of claim 1, wherein a first ratio between the effective working electrode area and the working electrode neck width is substantially equal to a second ratio between the effective counter electrode area and the counter electrode neck width.

8. 	(Previously Presented)	The plurality of biosensors of claim 7, wherein the effective working electrode area is less than the effective counter electrode area.

9.	(Previously Presented)	 The plurality of biosensors of claim 1, wherein the effective working electrode area is less than the effective counter electrode area.

10.	(Previously Presented)	The plurality of biosensors of claim 1, wherein the first biosensor and the second biosensor each further includes a support substrate including a first inner surface with the working and counter electrodes extending along the first inner surface, and a spacer substrate including a first face and an opposite second face, wherein the spacer substrate defines an inner boundary of the capillary chamber and the first face of the spacer substrate is attached to the first inner surface of the support substrate.

(Previously Presented)	The plurality of biosensors of claim 10, wherein the first biosensor and the second biosensor each further includes a cover substrate including a second inner surface attached to the second face of the spacer substrate, wherein the capillary chamber is defined by overlapping portions of the first inner surface of the support substrate and the second inner surface of the cover substrate in combination with the inner boundary defined by the spacer substrate.

12.	(Previously Presented)	The plurality of biosensors of claim 10, wherein the spacer substrate includes a channel extending therethrough from the first face to the opposite second face, the channel defining the inner boundary of the capillary chamber.

13. 	(Previously Presented)	The plurality of biosensors of claim 10, wherein the support substrate has a length dimension extending generally along a longitudinal axis and a width dimension extending generally along a transverse axis, and wherein the working electrode neck and the counter electrode neck each extend in a direction generally along the longitudinal axis.

14. 	(Previously Presented)	The plurality of biosensors of claim 10, wherein the support substrate has a length dimension extending generally along a longitudinal axis and a width dimension extending generally along a transverse axis, and wherein the inner side wall extends generally along the transverse axis.

15. 	(Previously Presented)	The plurality of biosensors of claim 14, wherein the first working electrode portion extends generally along the transverse axis and the working electrode neck extends from the first working electrode portion generally along the longitudinal axis.

16. 	(Previously Presented)	The plurality of biosensors of claim 15, wherein the first counter electrode portion includes a loop body extending peripherally about the first working electrode portion and the counter electrode neck extends from the loop body generally along the longitudinal axis.

(Previously Presented)	The plurality of biosensors of claim 1, further comprising a vial containing the first biosensor and the second biosensor. 

18.	(Previously Presented)	The plurality of biosensors of claim 1, wherein the first biosensor and the second biosensor are removably coupled to one another. 

19.	(Previously Presented)	The plurality of biosensors of claim 1, wherein the first biosensor and the second biosensor are arranged in a coil, magazine, blister packaging, or card with a number of additional biosensors.  

20. 	(Currently Amended)	A plurality of biosensors, comprising:
at least a first biosensor and a second biosensor each including:
	a capillary chamber including an inner boundary;
a working electrode partially positioned in the capillary chamber and defining a first area corresponding to a working electrode portion positioned in the capillary chamber, the working electrode including a working electrode neck extending from the capillary chamber past the inner boundary and having a working electrode neck width which is reduced 
a counter electrode partially positioned in the capillary chamber and defining a second area corresponding to a counter electrode portion positioned in the capillary chamber, the counter electrode including a counter electrode neck extending from the capillary chamber past the inner boundary, and the counter electrode neck including a counter electrode neck width; 
	wherein the first area in the first biosensor is greater than the first area in the second biosensor and a ratio between the second area and the first area in the first biosensor corresponds to a ratio between the second area and the first area in the second biosensor; and
wherein the working electrode neck width is reduced relative to the counter electrode neck width.

(Previously Presented)	The plurality of biosensors of claim 20, wherein only the working electrode neck of the working electrode extends from the capillary chamber past the inner boundary and only the counter electrode neck of the counter electrode extends from the capillary chamber past the inner boundary. 

22.	(Previously Presented)	The plurality of biosensors of claim 20, wherein positioning of the inner boundary relative to the working electrode neck is different between the first biosensor and the second biosensor. 

23.	(Previously Presented)	The plurality of biosensors of claim 20, wherein an area of the capillary chamber is different between the first biosensor and the second biosensor.

24.	(Previously Presented)	The plurality of biosensors of claim 20, wherein the remainder portion of the working electrode extends transversely to the working electrode neck.

25.	(Cancelled)	 

26. 	  (Previously Presented)	The plurality of biosensors of claim 20, wherein the capillary chamber includes a first sidewall defining the inner boundary at a first end, and a pair of lateral sidewalls extending from the first sidewall to an open second end. 

27.	(Currently Amended)	A method, comprising:
	 positioning a first spacer substrate over a first support substrate and partially covering a working electrode and a counter electrode positioned on the first support substrate to provide a first exposed working electrode area and a first exposed counter electrode area; 
	positioning a second spacer substrate over a second support substrate and partially covering a working electrode and a counter electrode positioned on the second support substrate to provide a second exposed working electrode area and a second exposed counter electrode area, wherein the second exposed working electrode area is different than the first exposed working electrode area; and
; 
wherein the working electrode on the first support substrate includes a neck having a reduced width relative to an average width of a remainder portion of the working electrode on the first substrate in the first exposed working electrode area,  and the width of the working electrode neck is less than the width of the counter electrode neck.

28.	(Cancelled)	

29.	(Previously Presented)	The method of claim 27, wherein the first and second spacer substrates terminate at a first end positioned over the first exposed portion of the working electrode. 

30.	(Original)	The method of claim 27, wherein:
the first spacer substrate terminates at a first end, the first support substrate terminates at a first end, and a first distance extends between the first ends of the first support substrate and the first spacer substrate; 
the second spacer substrate terminates at a first end, the second support substrate terminates at a first end, and a second distance extends between the first ends of the second support substrate and the second spacer substrate; and
the first distance is different than the second distance. 

31. 	(Original)	The method of claim 27, wherein: 
the first and second spacer substrates terminate at a first end and include a pair of lateral sidewalls extending from the first end; and
the first and second exposed working electrode areas and the first and second exposed counter electrode areas are positioned between the first end and the lateral sidewalls. 

(Original)	The method of claim 27, further comprising positioning a first cover substrate over the first spacer substrate and positioning a second cover substrate over the second spacer substrate.  

33.	(Currently Amended)	A method, comprising:
	positioning a spacer substrate over a support substrate and partially covering a working electrode and a counter electrode positioned on the support substrate to provide an exposed working electrode area and an exposed counter electrode area, wherein:
the working electrode includes an exposed working electrode neck extending from a remainder exposed portion of the working electrode, the working electrode neck having a reduced width relative to an average width of the remainder exposed portion of the working electrode; 
the counter electrode includes an exposed counter electrode neck extending from a remainder exposed portion of the counter electrode, the counter electrode neck having a width which is greater than the width of the working electrode neck; and 
the spacer substrate is positioned at one of a number of positions along the working electrode neck, wherein the exposed counter electrode area and the exposed working electrode area are different for each of the number of positions while a ratio between the exposed counter electrode area and the exposed working electrode area remains constant regardless of the position.  

34.	(Original)	The method of claim 33, wherein the spacer substrate is positioned along the counter electrode neck. 

35.	(Original)	The method of claim 33, further comprising positioning a cover substrate over the spacer substrate.     
	
36.	(Cancelled)	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

the working electrode neck width is less than the counter electrode neck width; wherein relative positioning of the inner side wall along the working electrode neck in the first biosensor is different than relative positioning of the inner side wall along the working electrode neck in the second biosensor, and a ratio between the effective counter electrode area and the effective working electrode area in the first biosensor corresponds to a ratio between the effective counter electrode area and the effective working electrode area in the second biosensor, in combination with the other limitations (claim 1).
wherein the first area in the first biosensor is greater than the first area in the second biosensor and a ratio between the second area and the first area in the first biosensor corresponds to a ratio between the second area and the first area in the second biosensor; and wherein the working electrode neck width is reduced relative to the counter electrode neck width in combination with the other limitations (claim 20).
maintaining a constant balance between a ratio between the first exposed counter electrode area and the first exposed working electrode area and a ratio between the second exposed counter electrode area and the second exposed working electrode area;  wherein the working electrode on the first support substrate includes a neck having a reduced width relative to an average width of a remainder portion of the working electrode on the first substrate in the first exposed working electrode area, the working electrode on the second support substrate includes a neck having a reduced width relative to an average width of a remainder portion of the working electrode on the second substrate in the second exposed working electrode area and the width of the working electrode neck is less than the width of the counter electrode neck in combination with the other limitations (claim 27).
the counter electrode neck having a width which is greater than the width of the working electrode neck; and the spacer substrate is positioned at one of a number of positions along the working electrode neck, wherein the exposed counter electrode area and the exposed working electrode area are different for each of the number of positions while a ratio between the exposed counter electrode area and the exposed working electrode area remains constant regardless of the position in combination with the other limitations (claim 33).  

The claims are therefore considered to be patentably distinguished from the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL

Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795